                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    JERRY ADAMSKY et al.,                               CASE NO. C19-1214-JCC
10                          Plaintiffs,                   MINUTE ORDER
11           v.

12    AMAZON.COM, INC., a Delaware Corporation,
      and A2Z DEVELOPMENT CENTER, INC., a
13    Delaware corporation,
14                          Defendants.
15

16          The following Minute Order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court on the parties’ stipulated motion to stay Defendants’
19   response to Plaintiffs’ complaint (Dkt. No. 31). Having considered the motion and the relevant
20   record, the Court GRANTS the motion and ORDERS that:
21      1. The deadline for Defendants to respond to Plaintiffs’ complaint is stayed until 30 days
22          after a decision on the motion to compel arbitration pending in Hall-O’Neil v. Amazon,
23          Inc., C19-0910-RAJ-MLP (W.D. Wash.);
24      2. The deadline for the parties to exchange initial disclosures is continued to 14 days after
25          Defendants file their responsive pleading in this action;
26      3. The status conference is postponed until after Defendants’ deadline to file their response

     MINUTE ORDER
     C19-1214-JCC
     PAGE - 1
 1        to Plaintiffs’ Complaint, with the precise date to be determined by the Court; and

 2     4. Pursuant to Local Civil Rule 23, good cause exists to extend the time in which Plaintiffs

 3        shall move for a decision under Federal Rule of Civil Procedure 23(c)(1) to a date to be

 4        determined by the Court in a future scheduling order.

 5        DATED this 27th day of September 2019.

 6                                                       William M. McCool
                                                         Clerk of Court
 7
                                                         s/Tomas Hernandez
 8
                                                         Deputy Clerk
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C19-1214-JCC
     PAGE - 2
